Case 3-21-11714-rmb                      Doc 12    Filed 08/17/21 Entered 08/17/21 15:32:17   Desc Main
                                                  Document      Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF WISCONSIN
  In re:
              Palace Theater, LLC                                        Case No. 21-11714
                                                                            Chapter 11
                                                      Debtor.

                      ORDER GRANTING APPLICATION FOR EMPLOYMENT OF
                                 COUNSEL TO THE DEBTOR

      The court having considered the foregoing application of the Debtor to employ the law firm of

 Steinhilber Swanson LLP to act as counsel to the Debtor, and the declaration of Paul G. Swanson

 in support thereof, and it appearing that the law firm of Steinhilber Swanson LLP, including the

 members and staff thereof, is a disinterested person and that the employment is in the best interest

 of the estate and the economical administration thereof,

      IT IS HEREBY ORDERED:

      1. That Palace Theater, LLC, the Debtor herein, is authorized to employ the law firm of

            Steinhilber Swanson LLP to act as attorneys for the Debtor and the estate, with

            compensation to be paid in such amounts as may be allowed by the court upon proper

            application(s) therefor.

      2. The effective date of the representation authorized hereby shall be August 16, 2021.
 Drafted by:
 Paul G. Swanson
 Steinhilber Swanson LLP
 107 Church Avenue
 Oshkosh, WI 54901
 Tel: 920-235-6690 / Fax: 920-426-5530
 pswanson@steinhilberswanson.com
                                                           Page 1
Case 3-21-11714-rmb       Doc 12    Filed 08/17/21 Entered 08/17/21 15:32:17              Desc Main
                                   Document      Page 2 of 2



    3. Attorneys for the Debtor shall receive no compensation from the Debtor until an

       application is filed requesting the same under Bankruptcy Rule 2016(a), with notice to

       creditors as required by Bankruptcy Rule 2002, and the court approves the application.

    4. Any such application for compensation shall be based upon the normal hourly billing rates

       of Steinhilber Swanson LLP in effect on the date of the services to be rendered.

    5. If the net income of the Debtor is insufficient to pay administrative costs, including fees to

       professional persons appointed by court order, interim payments on said fees may not be

       allowed if it cannot be shown that there is reasonable likelihood that the business will in

       the future generate sufficient income to pay all administrative expenses in full on the

       confirmation of a plan.

    6. Until final approval of fees and expenses, any payment to Steinhilber Swanson LLP

       remains subject to recoupment and disgorgement.

    7. The Court shall retain jurisdiction to hear and determine all matters arising from the

       implementation of this Order.

                                               #####




                                               Page 2
